Exhibit 10.3













SEQUA CORPORATION
LONG-TERM INCENTIVE PLAN

(Effective March 31, 2005)




SEQUA CORPORATION
LONG-TERM INCENTIVE PLAN


PURPOSE

The purpose of the Sequa Corporation Long-Term Incentive Plan (the “Plan”) is to
improve the Company’s long-term performance by encouraging eligible officers to
increase the economic profits of Sequa Corporation (the “Company”) and its
business units.


ADMINISTRATION OF THE PLAN


THE PLAN SHALL BE ADMINISTERED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF THE COMPANY (THE “COMMITTEE”), WHICH SHALL CONSIST OF TWO OR MORE
MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY, ALL OF WHOM SHALL BE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).


SUBJECT TO THE PROVISIONS OF THE PLAN, THE COMMITTEE SHALL HAVE FULL AND FINAL
AUTHORITY IN ITS DISCRETION (I) TO DETERMINE THE CORPORATE OFFICERS (OTHER THAN
THOSE SPECIFICALLY IDENTIFIED IN SECTION 3) WHO ARE ELIGIBLE TO PARTICIPATE IN
THE PLAN, (II) TO ADJUST PERFORMANCE MEASURES AND GOALS TO THE EXTENT PERMITTED
BY SECTION 5(E), (III) TO DETERMINE WHETHER THE PERFORMANCE GOALS WERE MET FOR A
PERFORMANCE CYCLE, (IV) TO ADOPT, AMEND, AND RESCIND SUCH RULES AND REGULATIONS
AS THE COMMITTEE DEEMS ADVISABLE IN THE ADMINISTRATION OF THE PLAN, (V) TO
CONSTRUE AND INTERPRET THE PLAN AND THE RULES AND REGULATIONS ADOPTED HEREUNDER,
(VI) TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR DESIRABLE FOR THE
ADMINISTRATION OF THE PLAN, AND (VII) TO PERFORM ALL OTHER POWERS AND DUTIES
CONFERRED BY THE PLAN.


PARTICIPATION


THE PERSONS WHO SHALL PARTICIPATE IN THE PLAN (“PARTICIPANTS”) SHALL BE THE
EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS OF THE COMPANY, THE CHIEF EXECUTIVE
OFFICER  AND THE VICE CHAIRMEN OF THE COMPANY, CERTAIN BUSINESS UNIT PRESIDENTS,
CERTAIN DIVISION PRESIDENTS, AND SUCH OTHER CORPORATE OFFICERS OF THE COMPANY
AND ITS SUBSIDIARIES AS THE COMMITTEE SHALL DESIGNATE FROM TIME TO TIME.  A
CORPORATE OFFICER NOT SPECIFICALLY IDENTIFIED IN THE PRECEDING SENTENCE SHALL BE
ELIGIBLE TO PARTICIPATE IN THE PLAN FOR A PERFORMANCE CYCLE ONLY IF HIS OR HER
POSITION HAS BEEN DESIGNATED BY THE COMMITTEE FOR PARTICIPATION IN THE PLAN NO
LATER THAN MARCH 31 OF THE FIRST CALENDAR YEAR OF THAT PERFORMANCE CYCLE.


AN EMPLOYEE MUST BE EMPLOYED IN A POSITION ELIGIBLE FOR PARTICIPATION IN THE
PLAN ON THE FIRST DAY OF A PERFORMANCE CYCLE IN ORDER TO PARTICIPATE FOR THAT
PERFORMANCE CYCLE.


PERFORMANCE MEASURES AND PERFORMANCE CYCLE


THE PERFORMANCE MEASURE FOR EACH PERFORMANCE CYCLE SHALL BE CUMULATIVE ECONOMIC
PROFIT (AS DEFINED IN SECTION 4(B), BELOW), DETERMINED AS SET FORTH IN
SUBSECTION (B) OF THIS SECTION 4, MEASURED FROM THE FIRST BUSINESS DAY OF THE
PERFORMANCE CYCLE TO THE LAST BUSINESS DAY OF THE PERFORMANCE CYCLE.


THE CUMULATIVE ECONOMIC PROFIT WITH RESPECT TO A PERFORMANCE CYCLE SHALL BE THE
ECONOMIC PROFIT FOR ALL OF THE OPERATING UNITS OF THE COMPANY, EXCLUDING THE ARC
AUTOMOTIVE AND AFTER SIX BUSINESS UNITS, CALCULATED AS FOLLOWS:


START WITH PRE-TAX OPERATING INCOME (LOSS)


ADD EQUITY INCOME AND SUBTRACT EQUITY LOSSES OF JOINT VENTURES


SUBTRACT MINORITY INTERESTS' PROPORTIONAL SHARE OF NET INCOME AND ADD MINORITY
INTERESTS' PROPORTIONAL SHARE OF NET LOSSES (SUCH PROPORTION TO BE BASED ON
PERCENTAGE OF SUBSIDIARY OWNED BY MINORITY INTERESTS


SUBTRACT INTEREST ON AVERAGE NET ASSETS (AT 11.5% PRE-TAX WEIGHTED AVERAGE COST
OF CAPITAL)


SUBTRACT CORPORATE G&A (AT 1.5% OF SALES)


IF, DURING A PERFORMANCE CYCLE, A BUSINESS IS SOLD, THE CUMULATIVE ECONOMIC
PROFIT ATTRIBUTABLE TO THAT BUSINESS SHALL BE DETERMINED AS OF THE END OF THE
LAST REPORTING PERIOD PRIOR TO SUCH SALE.


PERFORMANCE CYCLES SHALL BEGIN ON JANUARY 1 OF THE FIRST CALENDAR YEAR OF THE
PERFORMANCE CYCLE AND SHALL RUN FOR A PERIOD OF THREE YEARS.  THE FIRST
PERFORMANCE CYCLE SHALL BEGIN ON JANUARY 1, 2005 AND END ON DECEMBER 31, 2007. 
A NEW PERFORMANCE CYCLE SHALL COMMENCE ON EACH SUCCEEDING JANUARY 1.


AWARDS


SUBJECT TO SECTIONS 5(F) AND 5(G), EACH PERSON WHO IS A PARTICIPANT FOR A
PERFORMANCE CYCLE SHALL RECEIVE AN AWARD FOR THAT PERFORMANCE CYCLE IF THE
CUMULATIVE ECONOMIC PROFIT FOR THAT PERFORMANCE CYCLE IS POSITIVE.


AT THE END OF EACH PERFORMANCE CYCLE, THE COMMITTEE SHALL DETERMINE THE
CUMULATIVE ECONOMIC PROFIT FOR THAT PERFORMANCE CYCLE.  IF THE CUMULATIVE
ECONOMIC PROFIT IS ZERO OR NEGATIVE, THE PERSONS WHO ARE PARTICIPANTS FOR THAT
PERFORMANCE CYCLE SHALL RECEIVE NO AWARD UNDER THIS PLAN FOR THAT PERFORMANCE
CYCLE.  IF THE CUMULATIVE ECONOMIC PROFIT IS POSITIVE, THE PERSONS WHO ARE
PARTICIPANTS FOR THAT PERFORMANCE CYCLE SHALL RECEIVE THEIR PROPORTIONAL SHARE
OF SPECIFIC POOLS DETERMINED PURSUANT TO SUBSECTION (C) OF THIS SECTION 5.  A
PARTICIPANT’S PROPORTIONAL SHARE SHALL BE DETERMINED FOR THIS PURPOSE BY FINDING
THE SUM OF THE TARGET AMOUNTS DETERMINED PURSUANT TO SUBSECTION (D) OF THIS
SECTION 5 FOR ALL OF THE PERSONS WHO ARE PARTICIPANTS IN THE SPECIFIC POOLS FOR
THE APPLICABLE PERFORMANCE CYCLE AND THEN DIVIDING THE APPLICABLE PARTICIPANT’S
TARGET AMOUNT DETERMINED PURSUANT TO SUBSECTION (D) BY THE SUM SO DETERMINED. 
IF A PERSON WHO IS ELIGIBLE TO SHARE IN A POOL FOR A PERFORMANCE CYCLE RECEIVES
LESS THAN HIS OR HER FULL AWARD (OR NO AWARD AT ALL) PURSUANT TO SECTION 5(F),
5(G) OR 5(H), HIS OR HER AMOUNT DETERMINED PURSUANT TO SECTION 5(D) SHALL
NEVERTHELESS BE INCLUDED IN THE DENOMINATOR OF THE FRACTION DESCRIBED IN THE
PRECEDING SENTENCE, AND NO OTHER PARTICIPANT SHALL RECEIVE AN INCREASED AWARD BY
REASON OF THAT PERSON’S FAILURE TO RECEIVE HIS OR HER FULL AWARD.


THE COMMITTEE SHALL ESTABLISH NO LATER THAN MARCH 31 OF THE FIRST CALENDAR YEAR
OF THE APPLICABLE PERFORMANCE CYCLE, THE PERCENTAGE OF CUMULATIVE ECONOMIC
PROFIT THAT WILL BE AVAILABLE FOR AWARDS TO THOSE PERSONS WHO ARE PARTICIPANTS
IN SPECIFIC POOLS FOR THAT PERFORMANCE CYCLE.  AT THE END OF EACH PERFORMANCE
CYCLE, THE COMMITTEE SHALL MULTIPLY THE CUMULATIVE ECONOMIC PROFIT (OR IN THE
CASE OF ONE SPECIFIC POOL, THE IMPROVEMENT IN ECONOMIC PROFIT) FOR THAT
PERFORMANCE CYCLE BY THE APPLICABLE PERCENTAGE ESTABLISHED PURSUANT TO THE
PRECEDING SENTENCE.  THE AMOUNT SO DETERMINED SHALL BE THE AMOUNT OF THE POOLS
TO BE DIVIDED AMONG THE PARTICIPANTS ELIGIBLE TO SHARE IN THESE POOLS PURSUANT
TO SUBSECTION (B) OF THIS SECTION 5.


THE COMPENSATION COMMITTEE SHALL DETERMINE EACH PARTICIPANT’S SHARE OF THE
APPROPRIATE POOL BASED ON THE FOLLOWING GUIDELINE TARGET AMOUNTS:

Executive Chairman of the Board:  45% of base salary
Chief Executive Officer and Vice Chairmen:  40% of base salary
All Other Participants:  30% of base salary

For this purpose, the base salary of a Participant shall be his or her base
salary from the Company and its subsidiaries on the first day of the applicable
performance cycle.


THE COMMITTEE MAY ADJUST OR MODIFY THE PERFORMANCE MEASURES AND GOALS UNDER THE
PLAN IN RECOGNITION OF UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY OR
ANY BUSINESS UNIT OR THE FINANCIAL STATEMENTS OR RESULTS THEREOF OR IN RESPONSE
TO CHANGES IN APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES OR OTHER
CIRCUMSTANCES DEEMED RELEVANT BY THE COMMITTEE; PROVIDED, HOWEVER, THAT NO
ADJUSTMENT OR MODIFICATION TO ANY PERFORMANCE MEASURES OR GOALS SHALL BE
AUTHORIZED OR MADE WITH RESPECT TO ANY AWARD FOR ANY PERSON EXPECTED TO BE A
“COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE IF SUCH
ADJUSTMENT OR MODIFICATION MIGHT, IN THE JUDGMENT OF THE COMMITTEE, CAUSE THE
AWARD TO LOSE ITS QUALIFICATION AS PERFORMANCE-BASED COMPENSATION FOR PURPOSES
OF SECTION 162(M) OF THE CODE AND THE REGULATIONS THEREUNDER.  IN THE CASE OF
ANY PERSON EXPECTED TO BE A “COVERED EMPLOYEE” WITHIN THE MEANING OF SECTION
162(M) OF THE CODE, THE COMMITTEE SHALL HAVE NO DISCRETION TO INCREASE THE AWARD
THAT WOULD OTHERWISE BE PAYABLE TO SUCH PARTICIPANT PURSUANT TO THE TERMS OF THE
PLAN.


IF THE EMPLOYMENT OF A PARTICIPANT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES DURING A PERFORMANCE CYCLE FOR ANY REASON OTHER THAN AS SET FORTH IN
SUBSECTION (G) OF THIS SECTION 5, SUCH PARTICIPANT SHALL CEASE TO BE A
PARTICIPANT FOR THAT PERFORMANCE CYCLE AND SHALL FORFEIT THE RIGHT TO RECEIVE
ANY AWARD FOR THAT PERFORMANCE CYCLE.


IF THE EMPLOYMENT OF A PARTICIPANT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES DURING A PERFORMANCE CYCLE BY REASON OF THE PARTICIPANT’S DEATH,
DISABILITY (AS DEFINED IN SUBSECTION (I) OF THIS SECTION 5) OR RETIREMENT (AS
DEFINED IN SUBSECTION (J) OF THIS SECTION 5) OR BY REASON OF AN INVOLUNTARY
TERMINATION BY THE COMPANY WITHOUT CAUSE (AS DEFINED IN SUBSECTION (K) OF THIS
SECTION 5), SUCH PARTICIPANT SHALL (SUBJECT TO THE NEXT SENTENCE) BE ENTITLED TO
RECEIVE A PERCENTAGE OF THE AWARD HE OR SHE WOULD OTHERWISE HAVE RECEIVED FOR
THAT PERFORMANCE CYCLE, SUCH PERCENTAGE TO BE DETERMINED BY DIVIDING THE NUMBER
OF DAYS THAT THE PARTICIPANT WAS EMPLOYED BY THE COMPANY AND ITS SUBSIDIARIES
FOR THAT PERFORMANCE CYCLE BY THE TOTAL NUMBER OF DAYS IN THE PERFORMANCE CYCLE.


NO LATER THAN MARCH 15 OF THE CALENDAR YEAR NEXT FOLLOWING THE LAST DAY OF THE
PERFORMANCE CYCLE, THE COMMITTEE SHALL DETERMINE THE AWARD, IF ANY, TO BE PAID
TO EACH PARTICIPANT PARTICIPATING IN THAT PERFORMANCE CYCLE.  THE AMOUNT SO
DETERMINED SHALL BE PAID IN A CASH LUMP SUM TO THE APPLICABLE PARTICIPANT (OR,
IN THE EVENT OF THE PARTICIPANT’S DEATH, HIS OR HER BENEFICIARY AS DETERMINED
PURSUANT TO SUBSECTION (L) OF THIS SECTION 5) NO LATER THAN MARCH 31 OF THE
CALENDAR YEAR NEXT FOLLOWING THE LAST DAY OF THE PERFORMANCE CYCLE.  THE
COMMITTEE MUST CERTIFY IN WRITING PRIOR TO THE PAYMENT OF ANY AWARD FOR A
PERFORMANCE CYCLE THAT THE PERFORMANCE GOALS AND OTHER MATERIAL TERMS OF THE
AWARD WERE IN FACT SATISFIED.


FOR PURPOSES OF THIS SECTION 5, A PARTICIPANT SHALL BE DEEMED TO HAVE A
“DISABILITY” IF THE PARTICIPANT HAS APPLIED FOR AND IS RECEIVING BENEFITS UNDER
THE FEDERAL SOCIAL SECURITY ACT OR UNDER A COMPANY-SPONSORED LONG-TERM
DISABILITY PLAN.


FOR PURPOSES OF THIS SECTION 5, “RETIREMENT” MEANS THE TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT EITHER (I) ON OR AFTER ATTAINMENT OF AGE 55 AND
COMPLETION OF 5 FULL YEARS OF SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES OR
(II) ON OR AFTER ATTAINMENT OF AGE 65.


FOR PURPOSES OF THIS SECTION 5, “CAUSE” MEANS (I) ACTION BY THE PARTICIPANT
INVOLVING FRAUD, THEFT, EMBEZZLEMENT OR SIMILAR DISHONEST CONDUCT TOWARDS THE
COMPANY, (II) CONVICTION OF A FELONY (INCLUDING, WITHOUT LIMITATION, ANY
VIOLATION OF THE FOREIGN CORRUPT PRACTICES ACT), WHETHER OR NOT JOB-RELATED,
(III) CONDUCT IN THE PERFORMANCE OF THE PARTICIPANT’S EMPLOYMENT WHICH THE
PARTICIPANT KNOWS OR SHOULD (EITHER AS A RESULT OF A PRIOR WRITTEN WARNING BY
THE COMPANY OR THE FLAGRANT NATURE OF THE CONDUCT) KNOW VIOLATES APPLICABLE LAW
OR CAUSES THE COMPANY TO VIOLATE APPLICABLE LAW IN A MATERIAL WAY, INCLUDING
WITHOUT LIMITATION STATE, FEDERAL OR OTHER PUBLIC PROCUREMENT REGULATIONS,
(IV) ANY PERSONAL MISCONDUCT BY THE PARTICIPANT WHICH CAUSES THE COMPANY TO
VIOLATE ANY STATE OR FEDERAL LAW RELATING TO THE WORKPLACE ENVIRONMENT
(INCLUDING, WITHOUT LIMITATION, LAWS RELATING TO SEXUAL HARASSMENT OR AGE, SEX
OR OTHER PROHIBITED DISCRIMINATION) OR ANY MATERIAL VIOLATION BY THE PARTICIPANT
OF ANY WRITTEN POLICY OF THE COMPANY OR ANY SUCCESSOR ENTITY ADOPTED IN RESPECT
OF ANY OF THE FOREGOING, (V) THE PARTICIPANT’S HABITUAL DRUNKENNESS OR ANY
SUBSTANCE ABUSE WHICH AFFECTS THE PERFORMANCE OF THE PARTICIPANT’S JOB
RESPONSIBILITIES (VI) THE PARTICIPANT’S CONVICTION FOR ILLEGAL USE OF DRUGS,
(VII) REFUSAL BY THE PARTICIPANT TO FOLLOW ANY LAWFUL WRITTEN DIRECTIVE OF THE
BOARD OF DIRECTORS, PROVIDED COMPLIANCE WITH SUCH INSTRUCTIONS WAS WITHIN THE
SCOPE OF THE PARTICIPANT’S DUTIES, OR THE PARTICIPANT OTHERWISE REFUSES TO
PERFORM HIS DUTIES (VIII) GROSS NEGLIGENCE IN THE PERFORMANCE OF PARTICIPANT’S
JOB RESPONSIBILITIES, (IX) VIOLATION BY THE PARTICIPANT OF THE CONFIDENTIALITY
OR NON-COMPETITION PROVISIONS OF THE COMPANY, OR (X) ANY OTHER MATERIAL
VIOLATION BY THE PARTICIPANT OF HIS EMPLOYMENT AGREEMENT, IF ANY.


FOR PURPOSES OF THIS SECTION 5, “BENEFICIARY” SHALL MEAN THE PERSON, PERSONS,
TRUST OR TRUSTS WHICH HAS BEEN DESIGNATED BY THE PARTICIPANT IN HIS OR HER MOST
RECENT WRITTEN BENEFICIARY DESIGNATION FILED WITH THE COMMITTEE TO RECEIVE THE
BENEFITS SPECIFIED UNDER THE PLAN UPON THE DEATH OF THE PARTICIPANT, OR IF THERE
IS NO DESIGNATED BENEFICIARY OR SURVIVING DESIGNATED BENEFICIARY, THEN THE
PARTICIPANT’S BENEFICIARY SHALL BE THE PERSON, PERSONS, TRUST OR TRUSTS ENTITLED
BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION TO RECEIVE SUCH BENEFITS.


AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN


SUBJECT TO PARAGRAPH (B) OF THIS SECTION 6, THE BOARD OF DIRECTORS OF THE
COMPANY MAY AT ANY TIME AMEND OR TERMINATE THE PLAN IN ANY RESPECT.


STOCKHOLDER APPROVAL SHALL BE REQUIRED FOR ANY AMENDMENT TO THE PLAN WHICH IS
REQUIRED TO BE APPROVED BY STOCKHOLDERS IN ORDER TO PRESERVE THE QUALIFICATION
OF AWARDS UNDER THE PLAN AS PERFORMANCE-BASED AWARDS WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE.


EFFECTIVE DATE

The effective date of the Plan shall be January 1, 2005, subject, however, to
approval of the Plan by a majority of votes cast at the annual meeting of the
stockholders of the Company held in 2006, provided that the total vote cast
represents over fifty percent (50%) in interest of all stock of the Company
entitled to vote.  In the event that the Plan is not approved by stockholders of
the Company as aforesaid, the Plan and all awards thereunder shall be and become
null and void.


NO RIGHT TO EMPLOYMENT

Nothing in the Plan or in any award granted hereunder shall confer any right to
continue in the employ of the Company or any parent or subsidiary or interfere
in any way with the right of the Company or any parent or subsidiary to
terminate the employment of any Participant or other employee at any time.


TAXES

The Company or any subsidiary is authorized to withhold amounts of withholding
and other taxes due in connection with the payment of any award under the Plan.


GOVERNING LAW

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be construed and enforced in accordance with the laws
of the State of New York, without regard to principles of conflicts of laws.





